UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1291


LALIT BAHADUR BASNET,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 30, 2009              Decided:   February 2, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York,
New York, for Petitioner.        Tony West, Assistant Attorney
General, Ernesto H. Molina, Jr., Assistant Director, Joanna L.
Watson,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lalit Bahadur Basnet, a native and citizen of Nepal,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    dismissing   his   appeal   from     the   immigration

judge’s decision denying his requests for adjustment of status

and voluntary departure.         Because the immigration judge denied

relief in the exercise of her discretion, we find that we lack

jurisdiction over the petition for review pursuant to 8 U.S.C.

§ 1252(a)(2)(B)(i) (2006). *      Accordingly, we dismiss the petition

for review.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                        PETITION DISMISSED




     *
        We note that Basnet fails to raise a colorable
constitutional claim or question of law that would fall within
the exception set forth in 8 U.S.C. § 1252(a)(2)(D) (2006).
Although he attempts to raise two due process claims, he cannot
establish that he has a property or liberty interest at stake.
See Dekoladenu v. Gonzales, 459 F.3d 500, 508 (4th Cir. 2006)
(holding that no property or liberty interest can exist where
the relief sought is discretionary).



                                     2